NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement filed 23 JAN 2021.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:
	a.	the abstract is too long.
b.	the inclusion of legal phraseology such as "means" in the abstract is improper.
	Correction is required.  See MPEP § 608.01(b).
The title is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 75, 76, 77, 81-87, and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STEPHENS (US 5803596).
The patent to STEPHENS ‘596 discloses a system for producing a cementitious product comprising pumps 50, 70, 102; proportional pump controls at 180; an injector (proximate 116); an inline mixer conduit 78; wherein the recitation of the second pump is run at a rate controlled proportionally to a rate of the first pump and by a system 180 that controls the rate of the first pump; flowmeters 43 and 114; claims 81-87 and 89 are not germane to the patentability of the system since these claims are drawn to the material or article worked upon by a structure.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
More specifically, STEPHENS discloses in FIG. 1 a plan view of a foam generating apparatus 10 in accordance with the present invention.  As can be seen, the entire mixing and generation apparatus is configured to be mounted on a single skid frame 12, so as to be readily transportable to a field site. 
 In the embodiment which is illustrated, the various metering pumps are hydraulically operated, although it will be understood that in other embodiments some or all of these may be driven by electric motors or other drive means.  Accordingly, as can be seen in FIG. 1, the primary power source for the apparatus 10 is a diesel engine 14 which drives first and second hydraulic pumps 16, 18.  Pumps 16 and 18 draw hydraulic fluid from reservoir tank 20, through suction lines 22, 24, and a fan equipped hydraulic 
 The hydraulic output from pumps 16 and 18 is provided to a control panel assembly 30.  The control panel assembly includes a foam generator control panel 32, which will be described in greater detail below.  Also, in the particular embodiment which is illustrated--in which the finished foam is mixed with cement slurry to form a foamed cement grout--the control assembly 30 includes a grout control section 34 adjacent to the foam control section.  As can be seen in FIG. 1, the output from the smaller hydraulic pump 18 is connected to the foam control section of the control panel, while the output from the larger hydraulic pump 16 operates the grout side of the system. 
Foam control panel 32 includes a combined solution-air on-off control 40, a foam solution adjustment section 42, and a compressed air section 44.  The pump control section simultaneously opens the air supply and energizes the hydraulic drive motor 46 of a positive displacement, progressive cavity, rotor-stator solution metering pump 50.  Pumps of this type have an output rate which is directly proportional to the rate of rotation of the drive shaft.  This is important in the present invention because very precise, predetermined adjustments in the flow rate can be affected by increasing or decreasing the speed of the pump drive by a predetermined amount.  Although such pumps are preferred for use in the present invention, owing to their high degree of accuracy and reliability, roller pumps, gear pumps and/or other similar types of pumps driven by variable speed motors may be suitable for use in some embodiments of the present invention. 

 The foam solution is outputted from metering pump 50 to the foam solution section 42 of the foam control panel, via line 56.  A flow meter 43 in the control panel provides a continuous indication of the solution flow rate.  Compressed air, in turn, is supplied to the compressed air section 44 of the panel from storage tank 60, via compressed air line 62 including a regulator valve and flow meter 45.  An oil separator 63 is provided to eliminate any oil from the compressed air which might cause deterioration of the bubble structure of the foam material.  The controls in this section enable the air to be supplied in an infinitely adjustable, metered amount to a venturi assembly in which the compressed air and foam solution are combined, and pass therefrom through a foam conditioner 64. 
 From the foam conditioner 64, the finished foam is discharged through foam hose 66.  The finished foam may be directed from here to any desired site, depending on how it is to be used.  In the embodiment which is shown in FIG. 1, the foam discharge hose 66 is connected to the foam intake fitting 68 of a grout metering pump 70.  Pump 70 preferably is another positive displacement, rotor-stator pump of the Moyno.TM.-type, and is driven by a second hydraulic motor 72.  A cement slurry line 74 is also connected to the intake side of pump 70, upstream of the foam intake fitting 68.  The foam and cement slurry are mixed within the body 76 of the pump and within the 
  Because the flow rate of the pump 70 is, like that of pump 50, directly proportional to the speed of the drive motor, the flow rates of the cement slurry on the intake side and the foamed cement grout mixture on the output side can be precisely metered.  The on/off valve 82 and speed control 84 for the grout pump 70 are contained in the grout control panel 34 of control assembly 30. 
 The monitoring and control components of the apparatus are contained in the control assembly 40.  Specifically, as is shown in FIGS. 2 and 3, the control assembly includes a monitoring panel 86 which is co-located with the foam and grout control panels 32, 34.  As will be described in greater detail below, the display panel includes tachometer readouts and flow meters for each of the pumps/fluid constituents in the system.  This allows the operator to check the flow rates of the constituents for correct proportioning, adjust the speed of the appropriate pump or pumps upwardly or downwardly using the speed control and watching the tachometer readout, and then verify the adjusted flow rates on the flow meter readouts. 
From the foregoing, it will be understood that the present invention provides infinitely adjustable control over the following functions: (1) the dilution of the foam solution (i.e., the water:foam concentrate ratio);  (2) the density of the finished foam (i.e., the air:foam solution ratio); and the finished foam output rate. 
 Moreover, although all of these functions are interrelated, each can be adjusted during operation of the apparatus without causing the others to move outside of their assigned parameters.  

 FIGS. 3-4, in turn, show an apparatus 100 which is essentially the same as that shown in FIGS. 1-2 (and in which, therefore, like reference numerals refer to like elements), except that the batch-type solution supply tank (shown for reference by the broken line image in FIG. 3) is replaced by a metering and control circuit 101 which mixes foam concentrate with water to form the foam solution on a continuous basis. 
 Accordingly, as can be seen in FIGS. 3-4, there is a third metering pump 102 which draws foam concentrate from a drum or tank 104, via concentrate line 106.  The concentrate metering pump 102 is provided with its own on/off valve 108 and speed adjustment valve 110 for drive motor 111, corresponding to the on/off and speed adjustment controls of the other metering pumps described above.  The concentrate output line 112 is routed through a flow meter 114 in control assembly 32a and to a wye fitting 116 on the intake side of the solution metering pump 50 (which is the same place the premixed solution supply is connected in the embodiment which is shown in FIGS. 1-2), and the water line 122 from tank 124 is connected to the other side of the wye fitting. 
 The foam concentrate and water are mixed within the body of the pump 50 and discharged through line 56.  This passes through the flow meter 43 in control assembly 42.  A needle valve 130 is mounted in line 56 upstream of the flow meter (see FIG. 2); this "smooths out" the slight fluctuations on the output side of pump 50, so as to provide more accurate flow readings. 

 Should a demand occur for an increased or decreased amount of foam solution having the same dilution rate, this can be done by simultaneously increasing/decreasing the drive speeds of the two metering pumps 102, 50 (the motor speed controls are co-located, as shown in FIG. 4), while constantly comparing the concentrate and solution flow rates to insure that these maintain the correct proportional relationship. 
 The solution outputted from pump 50 is combined with air supplied from reservoir 60 to form the finished foam material.  Like the other constituents, the air is supplied at a controllable, infinitely adjustable rate.  In order facilitate precise metering 
 As can be seen in FIG. 3, the air and foam solution lines meet at a venturi mixing unit 146.  The flow of compressed air entering from the side of the venturi unit 146 creates a vacuum effect which picks up the foam solution entering from the bottom of the venturi, so that the two components are mixed and forced out the discharge side of the unit.  From the venturi unit, the air/solution mixture enters the foam conditioner 64, which may be of any suitable type.  In the embodiment which is illustrated, the conditioner is preferably a tubular chamber filled with a suitable medium for conditioning the bubble structure of the foam material flowing therethrough; suitable media, of which many are known to those skilled in the art, include masses of beads, steel wool, washers, nuts and bolts, gravel, and so forth. 
 From the foam conditioner the foam material passes through the foam hose 66 and (in the embodiment which is illustrated) to the intake side of the cellular grout pump 70.  A check valve 148 is provided in the output line from the foam conditioner, so as to prevent grout from backing up through the foam hose into the panel when the foam output is secured. 
The density of the finished foam material is thus adjusted by proportioning the flow rate of the foam solution (through line 56) relative to that of compressed air (through line 62).  The density (sometimes referred to as the "weight") of the foam depends on the relative proportions of solution and air which are combined to form the material.  In addition to weight, the foam solution/air ratio controls other characteristics 
 Accordingly, to adjust the density of the finished foam during operation of the apparatus, the operator simply "dials in" an increase or decrease in the flow rate (GPM) of the foam solution relative to the flow rate of the air (CFM).  To facilitate this operation, the operator may refer to a chart listing known ratios of solution to air (in terms of GPM/CFM) for predetermined densities of finished foam.  To produce a heavier or lighter foam material while keeping the output rate constant, the operator then simply increases or decreases the drive speed of the solution metering pump 50 while holding the air flow rate constant, so as to increase/decrease the rate of flow of the foam solution relative to that of the air.  The operator compares the flow rate readouts (43, 114) with the target readings provided by the chart, until the right spot is hit to produce the desired weight.  By the same token, if an increase/decrease in foam output is required, but at the same density, the operator simply increases/decreases the speed of solution metering pump 50 while simultaneously opening/closing air metering valve 142, so as to simultaneously increase or decrease both flow rates while maintaining the same relative proportions. 
 As was noted above, in the embodiment which is illustrated in FIGS. 1-4, the foam output is mixed with cement slurry to form a foamed cement grout product.  The 
 FIG. 4 shows an enlarged view of portions of the control/monitoring layout of the apparatus of FIG. 3.  As can be seen, the metering pump drive motors 111, 46, and 72, are equipped with shaft-mounted tachometer drives 150, 152, 154 and associated electronic pickup units 156, 158, 160, which provide readouts at digital tachometer displays 162, 164, 166 in panel 86.  Panel 86 also includes digital readouts 170 and 172 for the foam concentrate and solution flow meters 114 and 43, and readouts 174 and 176 for the flow meters 45, 178 on the air supply and grout pump intake lines. 
 The speed of each of the drive motors 111, 46, 72 is controlled by the operator from panel 180 using speed control valves 110, 138 and 144.  This configuration enables the operator to energize/de-energize the machine using the cutout valves 108, 136, 182 without having to disturb the adjustments every time; also, once the correct settings have been determined, the operator can turn the speed adjustment valves to the correct positions while the machine is in the stand-by mode, and then material 
 As the speed of the drive motor pumps is adjusted from panel 180, the tachometer displays in panel 86 permit the operator to closely monitor the speeds of the pumps, and to increase or decrease their speeds to accuracies within a fraction of revolution per minute.  Since the flow rate of each pump is directly proportional to its rate of operation, the operator can be provided with a set of "target" speeds (based on calculations or experience) which have been determined will produce a material having approximately the correct proportions; these settings can then be adjusted or "fine-tuned" as necessary under operating conditions. 
The actual flow rates at which the constituents are being delivered are verified by means of the flow meters.  Each of these flow meters has its own local display, plus the remote display in panel 86.  The flow meters consequently provide a reading from which the proportions can readily be calculated and compared with a predetermined standard.  Also, the flow meters provide an immediate visual indication if a problem affecting the quality of the material (e.g., a blockage in one of the supply lines) should develop.  It will also be noted that the flow meter 178 is mounted on the intake side of the grout pump 70, because this is to measure the slurry flow and also because the operation of such a large pump may cause reading fluctuations if the flow meter is installed on the output side. 
 

 In the embodiment which is illustrated, these controls/displays are configured for manual operation.  It will be understood, however, that in some embodiments these controls may be automated; for example, the tachometer and flow meter readout data may be supplied to a microprocessor which automatically adjusts the speeds of the pump drives, through hydraulic or pneumatic controls, for example. 
The apparatus of the present invention can be used to produce large quantities of finished foam material for any purpose where this is needed.  For example, FIG. 5 shows the apparatus 10, as shown and described in FIGS. 1-2, being used to produce foamed cement grout 200 which is injected to fill a subterranean cavity 202.  As was noted above, in this application the foam output hose 66 is connected to the intake side of a slurry mixing pump 70.  The foam intake port is positioned a sufficient distance downstream of the cement slurry intake port 74 to prevent the foam from backing or "bubbling" up to the slurry intake during operation. 
 The quality of grout required may vary considerably from job to job.  For example, some situations involve a large void fill which requires low compressive strength material and in which viscosity/flowability of the material may or may not be a 
FIG. 6, in turn, shows a mobile fire fighting apparatus 210 comprising a foam generating apparatus 212 in accordance with the present invention mounted on a truck chassis 214.  This enables the equipment to be transported to the scene of an aircraft crash or other fire site.  In this embodiment the foam discharge hose 66 is connected to a nozzle 216, from which the finished foam material 218 is discharged onto the fire 220.  The apparatus may include a hose reel 222 and other equipment known to those skilled in the art of fire fighting for particularly adapting the system to this use.  Moreover, the foam solution in tank 54 may contain additives to enhance the effectiveness of the finished foam material for this purpose, and furthermore, metering pumps similar to those described above may be incorporated for proportionally mixing the solution and/or such additives. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75, 76, 77, 79, 81-87, 89, 91, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS (US 5803596) in view of SAMPEL (US 2075867).
The patent to STEPHENS ‘596 discloses a system and method for producing a cementitious product as outlined above; the cementitious product being deposited on a desired surface (such as cavity 202 or other surfaces - col. 9, line 59 - col. 10, line 11); the system comprising pumps 50, 70, 102; proportional pump controls at 180; an injector (proximate 116); an elongated inline mixer conduit 78; wherein one pump is run at a rate controlled proportionally to a rate of another pump by a system 180 that controls the rate of the one pump; flowmeters 43 and 114; a step of controlling the flow rate of a liquid admixture at a rate proportional to the flow rate of the cementitious mix - col. 7, line 66 - col. 10, line 11; claims 81-87 and 89 are not germane to the patentability of the system since these claims are drawn to the material or article worked upon by a structure.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  

Sampel discloses an inline mixer for cementitious materials including a casing 10; inlet port 20; staggered mixing vanes 22, 23; the vanes being twisted and sloped as seen in the Figures; and an injector 21 for a fluid being aligned to inject said fluid at a vane surface 28.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the conduit at the output of pump 76 in Stephens with an inline mixer having vanes as taught by Sampel for the purposes of providing positively acting means for thoroughly combining or impregnating an aggregate of cement or plaster with water under conditions that will cause better hydration thereof and prevent formation of dry pockets and sand laminations or striae therein when applied to a surface, thereby enabling the mass to more firmly adhere to or become bonded to said surface (col. 1, lines 2-10) and to generate a vortex in the substances flowing through the inline mixer to generate a more effective dispersion (col. 3, lines 5-27).

Claims 78 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS (US 5803596) in view of SAMPEL (US 2075867) as applied to claim 75 above and further in view of EP 1514592 A1.
Modified Stephens does not disclose the vanes of the inline mixer being replaceable or adjustable.  EP ‘592 discloses an inline mixer having a casing and including movable vanes 11-13; the vanes being replaceable and adjustable as seen in 

    PNG
    media_image1.png
    538
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    670
    media_image2.png
    Greyscale


Claims 80 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS (US 5803596) in view of SAMPEL (US 2075867) as applied to claims 75 and 91 above and further in view of McCary, Sr. (US 9091028 B1).
Modified Stephens does not disclose the screed guide member.  McCary, Sr. teaches that a screed 10 is a well-known tool for finishing vertical surfaces 19 upon which a cementitous material is applied.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified  Stephens with a screed as taught by McCary, Sr. for the purpose of enabling the efficient smoothing and finishing of fresh concrete on a vertical surface without burdening the screed operator (col. 1, lines 12-23 and col. 2, lines 4-10).

Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over STEPHENS (US 5803596) in view of SAMPEL (US 2075867) as applied to claim 91 above and further in view of Weisbrod (US 4298288)  
The modified Stephens method does not disclose the accelerator.  Weisbrod discloses a mobile concreting apparatus (FIG. 1) that includes a bin 10 containing dry cement feeding into a cement hopper 12, a pea gravel hopper 14 containing pea gravel, and a hopper 16 containing sand.  The foregoing components are mounted on a conventional vehicle, generally designated 17, such as a flat bed trailer for on-road travel.  The ingredients are delivered by three separate ingredient feeding conveyors 18, 20 and 22, (FIG. 2) each comprising an auger driven by an associated electric motor, 24, 26 and 28, respectively, to a mixing auger 30.  The mixing auger is mounted in an open trough 31 and is driven by an associated electric motor 32 (FIG. 1).  In the mixing auger 30, the cement, pea gravel, and sand are mixed together with water, delivered through a pipe 34 from a tank 36 via a flow control valve 38, to form a concrete slurry.  A slicking agent, to enable the slurry to be pumped with reduced friction, is added from a slicking agent hopper 40 by an auger 42 driven by an electric motor 44.  The slurry is delivered by the mixing auger 38 to a holding tank 46 from which it is pumped by a hydraulically operated slurry applicator pump 48 through a delivery hose 50 to a nozzle 52.  Compressed air from an air compressor 54 is injected at the nozzle to propel the slurry in a spray against the surface to be coated.  A chemical concrete accelerator from an accelerator tank 53 is added at the nozzle to promote rapid hardening of the concrete after it has been sprayed.  The accelerator chemical, which is liquid, is stored in the accelerator tank 53 and pumped to the nozzle 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the modified Stephens method with a step of providing a cement accelerator as taught by Weisbrod for the purpose of enabling that, after the concrete has been sprayed from the nozzle, it should harden rapidly to speed completion of the coating operation and avoid dripping and running (col. 6, last paragraph).

Allowable Subject Matter
None.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses mixing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone 
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





14 August 2021